Williams, P. J.,
— As a result of a collision at the intersection of two narrow streets in the city of Williamsport, plaintiff sued defendant, and arbitrators awarded plaintiff $258.05. Defendant appealed from this award and a jury who heard the case brought a verdict in for plaintiff in the amount of $258.05. Defendant filed a motion for a new trial, giving as her reason that verdict was against the weight of the evidence.
In addition, defendant complains that the court allowed a witness to testify that defendant offered to pay the full amount of the damage to plaintiff’s car by installments. According to this testimony, the witness, Swanson, alleged that defendant offered to pay plaintiff’s damages in installments if plaintiff would not send in a report of the accident to the De: partment of Revenue. Defendant complains that this line of testimony was a compromise offer and as such, inadmissible. We fail to see where defendant objected to this line of questioning. In addition, the testimony indicates an offer to pay, not an offer to compromise, therefore becoming admissible: Wallace v. Hussey, 63 Pa. 24.
*472We have read the testimony in this case and in our opinion the verdict is not against the weight of the evidence.
And now, June 11, 1958, the motion for a new trial is refused, costs on defendant.